DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive.
Lack of written description and enablement rejections under 35 USC 112 (a):
By amendment, the lack of written description and enablement rejections have been overcome.  The rejections under 35 USC 112(a) as discussed in the Final Rejection are withdrawn. 

Indefiniteness rejections under 35 USC 112 (b):
	The claims have been amended to overcome the indefiniteness rejections.  However, upon amendment, additional indefiniteness issues have arisen.  Claim 1 is vague and indefinite for reciting “a second irradiation unit comprising a UV laser and irradiating substantially simultaneously at least part of the detached component and optionally the residual core of the particle, with a first beam….wherein the second irradiation unit is configured to generate the first beam…the first beam impinging on both the detached particles and the residual core of the particle”.  Specifically, it is not clear how the first beam can optionally irradiate the residual core and necessarily irradiate the residual core.  It appears that the irradiation of both the detached particles and the residual core with the first beam are required, however no unambiguous determination can be made.
Claims 8, 15, 18 and 19 are indefinite for requiring similar language.


Zimmerman:
With regards to claim 1, the remarks contend that Zimmerman fails to disclose “irradiating substantially simultaneously at least a part of the detached components, and optionally the residual core of the particle, with a first beam of electromagnetic radiation... and at least a part of the residual core of the particle with a second beam of electromagnetic radiation..., wherein... the first beam impinging on both the detached particles and the residual core of the particle, while the second beam being a focused beam impinging only on the residual core of the particle, so that the irradiation of the detached components of the particle with the first beam and the irradiation of the residual core of same particle with the second beam occurs substantially simultaneously".
This has not been found persuasive.  Zimmerman teaches “irradiating at least a part of the detached components, and optionally the residual core of the particle, with a first beam of electromagnetic radiation (241)... and at least a part of the residual core of the particle with a second beam of electromagnetic radiation (252)..., wherein... the first beam impinging on both the detached particles and the residual core of the particle (see footnote 1, since 24 irradiates the area around the particle, that includes the particle and its core), while the second beam being a focused beam impinging only on the residual core of the particle (see footnote 2.  Further note: Zimmerman teaches 25 is “hard focused”), so that the irradiation of the detached components of the particle with the first beam and the irradiation of the residual core of same particle with the second beam occurs (as seen in figure 3 and footnotes).
While, Zimmerman teaches the time period between pulse 24 and 25 may be adjusted, the instant specification defines substantially simultaneously as less than 20 ns (see paragraph [0026] of the published application).  Therefore, one of ordinary skill in the art would not understand the adjustable few hundred nanoseconds of Zimmerman to be “substantially simultaneous”.  However, Zimmerman does teach the time delay is  “a few 100 ns to a few microseconds in order to withdraw the ions which have been formed by the laser pulses 23 and 24 from the ion source”.  Moreover, Zimmerman teaches “the delay between the laser pulses 23, 24 on the one hand and the laser pulse 25 on the other hand, must be adjusted in accordance with the speed of the particle”.  That is, Zimmerman suggests that the time delay is based on the speed of the particle.  Therefore, in the event that a particle speed required a time delay of <20 ns, it would have been obvious to one of ordinary skill in the art to set the time delay to substantially simultaneously (i.e. less than 20 ns), such that the same particle may receive a hard focused beam 25 such that the particle type may be characterized (page 5, lines 2-5).
Amendments are addressed more specifically, in the formal rejection below.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-9 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
.  Claim 1 is vague and indefinite for reciting “a second irradiation unit comprising a UV laser and irradiating substantially simultaneously at least part of the detached component and optionally the residual core of the particle, with a first beam….wherein the second irradiation unit is configured to generate the first beam…the first beam impinging on both the detached particles and the residual core of the particle”.  Specifically, it is not clear how the first beam can optionally irradiate the residual core and necessarily irradiate the residual core.  It appears that the irradiation of both the detached particles and the residual core with the first beam are required, however no unambiguous determination can be made.
Claims 8, 15, 18 and 19 are indefinite for requiring similar language
The remaining dependent claims are vague and indefinite by virtue of their respective dependencies on indefinite independent claims 1 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann in view of Zu et al. (CN 101592628) (copy of publication and machine translation submitted herewith) in view of Kirihara et al. (US pgPub 2007/0272849) or alternatively in view of Tan et al. (US pgPub 2005/0035285) or alternatively in view of Allison (US pgPub 2013/0118523) or alternatively in view of Koenig et a. (US pgPub 2011/0121173).
Regarding claim 1, Zimmermann teaches a device for mass spectroscopic analysis of particles (figure 3), the device comprising: 
a first irradiation unit comprising an IR laser (23, see list of reference numbers on page 6, note “23 pulsed laser beam for the desorption of (generally IR light”) the first irradiation unit configured to irradiate a particle with electromagnetic radiation to cause components of the particle to detach, in particular to desorb, ablate and/or evaporate, from the particle, the detached components of the particle being located in proximity of a residual core of the particle (23 in IR range see last full paragraph on page 6.  23 is for desorption see page 4, lines 12-14), 
a second irradiation unit comprising a UV laser and irradiating (laser beams 24-25, UV light range taught for both 24 and 25 on page 6, last full paragraph)
- at least a part of the detached components, and optionally the residual core of the particle, with a first beam of electromagnetic radiation to cause an ionization of at least a part of the detached components, the first beam of electromagnetic radiation exhibiting a first intensity (post ionization pulse 24, page 4, lines 14-15, desorbed particles  are detached particles.  Further note page 5, line 3 teaches laser beam 25 is fired at the same particle, since 24 irradiates first, 24 is also incident the particle and thus the residual core), and 
- at least a part of the residual core of the particle with a second beam of electromagnetic radiation (pulse 25, page 5, line 3) to cause an ionization of at least a part of the components of the residual core of the particle, the second beam of electromagnetic radiation exhibiting a second intensity, which is larger than the first intensity (page 5, lines 2-5, 25 generates ions, 25 is described as an intense pulsed laser beam verse 24 described as a pulsed laser beam (see list of reference numbers in last full paragraph on page 6)), and 
Wherein the second irradiation unit is configured to generate the first beam of electromagnetic radiation (24), the first beam impinging on both the detached particles and the residual core of the particle (24 irradiates area “around particle” thus impinges detached or desorbed particles from beam 23 and its core), while the second beam being a focused beam impinging only on the residual core of the particle (page 5, lines 2-5, note 25 irradiates the “same particle” (i.e. not the desorbed particles which have left the source) and is hard focused), so that the irradiation of the detached components of the particle with the first beam and the irradiation of the residual core of same particle with the second beam occurs (as seen in figure 3 and discussed in citations above)
a mass spectrometer comprising an ion source region configured to accommodate positive ions (+), and optionally negative ions (-), of the detached Page 2 of 9 112968047.2 0046700-00106Appl. No. 17/053,506 Amdt. dated January 6, 2022 Reply to Office Action of November 1, 2021 components and/or of the components of the residual core, a first detection channel configured to detect the positive ions (+), and optionally a second detection channel configured to detect the negative ions (-) (as seen in figure 3 and discussed on page 4 direct negative ions in aperture in TOF MS 26 and positive ions in the aperture in TOFMS 27).  
While, Zimmerman teaches the time period between pulse 24 and 25 may be adjusted, the instant specification defines substantially simultaneously as less than 20 ns (see paragraph [0026] of the published application).  Therefore, one of ordinary skill in the art would not understand the adjustable few hundred nanoseconds of Zimmerman to be “substantially simultaneous” as claimed.  
However, Zimmerman does teach the time delay is  “a few 100 ns to a few microseconds in order to withdraw the ions which have been formed by the laser pulses 23 and 24 from the ion source”.  Moreover, Zimmerman teaches “the delay between the laser pulses 23, 24 on the one hand and the laser pulse 25 on the other hand, must be adjusted in accordance with the speed of the particle”.  That is, Zimmerman suggests that the time delay is based on the speed of the particle.  Therefore, in the event that a particle speed required a time delay of <20 ns, it would have been obvious to one of ordinary skill in the art to set the time delay to substantially simultaneously (i.e. less than 20 ns), such that the same particle may receive a hard focused beam 25 such that the particle type may be characterized.
Zimmermann does not disclose how the second beam of radiation is generated except to suggest it is focused (see page 5, lines 4-5).  Zimmermann fails to disclose the second irradiation unit comprises a focusing optical element to generate the second by focusing at least part of the first beam, the focusing optical element comprising i) a focusing mirror or ii) a planar mirror and a focusing lens configured to generate the second beam of electromagnetic radiation.
However, Xu et al. teach an irradiation unit comprises a focusing optical element (fig. 1, 13 [0053], where [0067] teaches focus of the reflector is located in the middle of the cavity and gaseous sample molecules at the focus) to generate the second by focusing at least part of the first beam, the focusing optical element comprising i) a focusing mirror  ([0067]).
Xu et al. modifies Zimmermann by teaching a reflector to focus and generate a second beam.
Since both inventions are directed towards generating a second focused beam, it would have been obvious to one of ordinary skill in the art to use the mirror arrangement of Xu et al. in the device of Zimmerman because it would resolve how the second beam is substantially simultaneously generated and improve the ionization effect ([0067]).
However, Kirihara et al. teaches an optical element configured to generate a focused beam of irradiation ([0026]).
Kirihara et al. modifies Zimmermann by suggesting a mirror arrangement to focus the beam of irradiation to an irradiation point.
Since both inventions are directed towards focusing a laser beam, it would have been obvious to one of ordinary skill in the art to have the mirror arrangement of Kirihara in the device of Zimmermann because it would facilitate a focus region of laser flux at the irradiation point, thus facilitate the undisclosed method of generating the focused light beam 25 of Zimmermann when substantially simultaneous  irradiation is desired.
Alternatively, Tan et al. teach a mirror arrangement to focus the beam of irradiation to an irradiation point (mirror 34 shown for converging as seen in figure 3).
Tan et al. modifies Zimmermann by suggesting a mirror arrangement to focus the beam of irradiation to an irradiation point.
Since both inventions are directed towards focusing a laser beam, it would have been obvious to one of ordinary skill in the art to have the mirror arrangement of Tan in the device of Zimmermann because it would increase the number of laser passes through the aerosol and thus increase ionization and utilization of the laser energy.
Alternatively, Allison teaches a mirror arrangement to focus the beam of irradiation to an irradiation point ([0039]).
Allison modifies Zimmermann by suggesting a mirror arrangement to focus the beam of irradiation to an irradiation point.
Since both inventions are directed towards focusing a laser beam, it would have been obvious to one of ordinary skill in the art to have the mirror arrangement of Allison in the device of Zimmermann because it would allow the light to be reflected to have predetermined energy density (i.e. intensity) ([0025]), therefore suitable for generating the second focused light of Zimmermann.
Alternatively, Konig teaches a mirror arrangement to focus the beam of irradiation to an irradiation point ([0172]).
Konig modifies Zimmermann by suggesting a mirror arrangement to focus the beam of irradiation to an irradiation point.
Since both inventions are directed towards focusing a laser beam, it would have been obvious to one of ordinary skill in the art to have the mirror arrangement of Konig  in the device of Zimmermann because it would allow the light to be reflected to have  a controlled focus ([0172]), therefore suitable for generating the second focused light of Zimmermann.
Regarding claim 5, Zimmerman  teach wherein the first beam of electromagnetic radiation is a substantially parallel beam (figure 3, shows 24 as a linear pulse thus substantially parallel with respect to an imaginary line next to it).
Regarding claim 7, Zimmermann in view of Kirihara teach wherein the second irradiation unit is arranged such that the first beam of electromagnetic radiation impinges at a first side of the detached components and/or the residual core of the particle (Zimmermann, beam 24 as seen in figure 3), and the focusing mirror located at a second side of the detached components and/or the residual core of the particle, wherein the second side is opposite to the first side (as seen in Kirihara, mirrors located on both sides of the irradiation point).
Regarding claim 7, Zimmermann in view of Tan teach wherein the second irradiation unit is arranged such that the first beam of electromagnetic radiation impinges at a first side of the detached components and/or the residual core of the particle (Zimmermann, beam 24 as seen in figure 3), and the focusing mirror located at a second side of the detached components and/or the residual core of the particle, wherein the second side is opposite to the first side (as seen in figure 3 of Tan mirror and laser light on opposite sides of the particle).
Regarding claim 8,Zimmerman teach  wherein the second irradiation unit is configured such that a time difference between the irradiation of the detached components, and optionally the residual core of the particle, with the first beam and the irradiation of the residual core of the particle with the second beam is less than 20 ns (see obviousness rational above with respect to claim 1).
Regarding claim 9, Zimmerman teach wherein the first beam of electromagnetic radiation is configured to cause a resonant ionization (REMPI) of at least a part of the detached components (fig. 3, 24 for REMPI ionization see page 4, first line).
Regarding claim 15, Zimmerman teaches most of the method steps of claim 15 as discussed above in claim 1.  However, Zimmerman does not disclose the step of simultaneous irradiation of the claimed first and second beam.  
Regarding claim 16, Zimmerman teach wherein the detachment of the components of the particle comprises desorption (see page 6 second full paragraph from top).
Regarding claim 17, Zimmerman in view of the secondary references teach a single laser source as discussed above (for instance Kirihara, Tan and Allison use a reflector to generate second ion beam).
Claims 18-19 are anticipated by Zimmerman for the same reasons as discussed above in claim 8.
Regarding claim 20, Zimmerman teach wherein the detachment of the components of the particle comprises desorption (see page 6 second full paragraph from top).
Regarding claims 21-22, since the planar mirror and focusing lens are an alternative limitation, when the focusing mirror is the selected alternative, neither claims 21 nor 22 further limit claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zimmerman teaches “After the post-ionization laser pulse 24 , which irradiates the area around the particle”  That is, Zimmerman teaches irradiating the area around the particle after the desorption laser pulse 23.  Thus any detached particles (i.e. desorbed particles) and the core are irradiated with pulse 24.  
        2 Zimmerman teaches “Shortly thereafter (at the earliest when the ionized tracer molecules have left the ion source), another laser beam 25 is fired at the same particle.” Since 25 irradiates the same particle as 24, the core is irradiated with 25. Note ions from 24 have already left the ion source, thus no desorbed or detached ions remain.